Exhibit 10.9


FPIC Insurance Group, Inc.


Executive Incentive
Compensation Plan


Summary of 2009 Implementation Guide




Plan Description
Under this plan, the Compensation Committee of the holding company board will
establish performance measures and goal weightings for each year based on
synergies and desired focus. The performance measures will be both quantitative
and qualitative in nature.


Performance Components
Corporate financial measures will be based on corporate relevant metrics and
operating subsidiary (OS) measures will be based on OS relevant metrics. Certain
senior executives of each OS, including its CEO, will have a portion of their
incentive compensation tied to corporate performance given the high degree of
synergy with corporate objectives.


The following performance component weights will apply to the Company’s
executive officers for 2009:


Tier
Corporate
OS
Individual
Holding Co. - CEO/CFO
100% 
- 
- 
OS - CEO
45% 
35% 
20% 





Performance Targets
Specific targets will be established on an annual basis for each performance
component and will be evaluated on a sliding scale ranging from 50% of the bonus
opportunity to 150% of the bonus opportunity. Any measure falling below the 50%
level will reduce the related bonus opportunity to 0%.


Individual Target Bonuses
Target bonuses for the following executive officers will be as follows (as a
percentage of 2009 base salary):
 
 
Tier
Target Bonus
(as % of base salary)
Holding Co. - CEO
100%
Holding Co. - CFO
50%
OS - CEO
50%




